Title: From Thomas Jefferson to George Washington, 17 October 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello Oct. 17. 1793.

I was the day before yesterday honored with your favor of the 7th. inst. by post and yesterday I received that of the 11th. by express from Colo. Carrington. I will take care to be at Germantown by the 1st. of the
 
month. As the ploughing thro the roads of the month of January would be disagreeable with my own horses, I shall send them back from Fredericksburg, for which place I will set out tomorrow (Friday) sennight, in order to take the stage from thence of Monday the 28th. This of course will deprive me of the honor of waiting on you at Mount Vernon, but perhaps I may have that of seeing you on the road.
I have carefully considered the question Whether the President may call Congress to any other place than that to which they have adjourned themselves, and think he cannot have such a right unless it has been given him by the constitution or the laws, and that neither of these has given it. The only circumstance which he can alter, as to their meeting, is that of time by calling them at an earlier day than that to which they stand adjourned, but no power to change the place is given. Mr. Madison happened to come here yesterday, after the reciept of your letter. I proposed the question to him, and he thinks there was particular caution intended and used in the diction of the Constitution to avoid giving the President any power over the place of meeting; lest he should exercise it with local partialities.
With respect to the Executive, the Residence law has fixed our offices at Philadelphia till the year 1800. and therefore it seems necessary that we should get as near them as we may with safety.
As to the place of meeting for the legislature, were we authorized to decide that question I should think it right to have it in some place in Pensylvania, in consideration of the principles of the Residence bill, and that we might furnish no pretext to that state to infringe them hereafter. I am quite unacquainted with Reading, and it’s means of accomodation. It’s situation is perhaps as little objectionable as that of Lancaster, and less so than Trenton or perhaps Wilmington. However I think we have nothing to do with the question, and that Congress must meet in Philadelphia, even if it be in the open feilds, to adjourn themselves to some other place.—I am extremely afraid something has happened to Mr. Bankson, on whom I relied for continuance at my office. For two posts past I have not received any letter from him, nor dispatches of any kind. This involves new fears for the duplicates of those to Mr. Morris. I have the honor to be with sentiments of the most perfect esteem & attachment, Dear Sir Your most obedt & most humble servt

Th: Jefferson


P.S. Mr. Randolph’s and Mr. Trumbul’s letters are returned.

